Title: Thomas Jefferson to Lewis D. Belair, 18 December [1819]
From: Jefferson, Thomas
To: Belair, Lewis Descoins


					
						Sir
						
							Monticello
							Dec. 18.
						
					
					Your favor of the 7th is duly recieved. having been long confined at home by ill health, so as rarely to see any body, I have no opportunity of doing any thing with the subscription paper for mr Lobstein’s book, but to give my own signature which I have done with pleasure, and with my best wishes for it’s success to add my respectful salutations.
					
						
							Th: Jefferson
						
					
				